Citation Nr: 0704909	
Decision Date: 02/21/07    Archive Date: 02/27/07

DOCKET NO.  05-11 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for Hodgkin's disease.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Shonk, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1988 to 
September 1992, and July 1994 to July 1998.    

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
In August 2005, the veteran testified before the undersigned 
Veterans Law Judge, and a transcript is of record.  


FINDING OF FACT

The competent and probative medical evidence shows the 
veteran's post-service Hodgkin's disease is not etiologically 
related to active duty.  


CONCLUSION OF LAW

Hodgkin's disease was not incurred in service, and nor may it 
be so presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to assist 

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, and 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are examined.

VA has a duty to indicate which portion of information should 
be provided by the claimant, and which portion VA will try to 
obtain on the claimant's behalf, which was accomplished in a 
November 2003 letter.  

In accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1), the veteran has been afforded the appropriate 
information in order to advance any contention regarding the 
claims considered below.  Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  Particularly, the preceding letter 
provided the standards of service connection, including that 
the evidence must show a relationship between a current 
disability and an injury, disease, or event in military 
service, and this notification of information is sufficient 
for this claim.  See Mayfield v. Nicholson, No. 02-1077, 
slip. op. at 4 (U.S. Vet. App. Dec. 21, 2006) (recognizing 
that notification of specific inadequacies in the evidence 
submitted with a claim application would amount to a 
preadjudication, which is "simply not called for by section 
5103(a)").  Though the record does not contain a letter in 
compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), the veteran is not prejudiced because the denial 
of service connection below renders any issue regarding a 
disability or effective date moot.    

The veteran received sufficient notification prior to the 
rating decision on appeal.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  Also, in order to be consistent 
with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA 
notice must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim; this "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).   See 
Pelegrini, 18 Vet. App. at 121.  In this case, the principle 
underlying the "fourth element" has been generally 
fulfilled by the November 2003 letter as the RO listed all of 
the evidence it had received from the veteran, and 
essentially informed the veteran that it would make efforts 
to help him get any other necessary evidence to support his 
claim.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the 
record contains records submitted and identified by the 
veteran from Walker Cancer Center (October to December 2003), 
and Southwest Regional Cancer Center from 2003.   The RO also 
obtained the veteran's service medical records, and the 
claims file contains a November 2006 VA medical expert 
opinion.  Further medical assessment is not necessary because 
the latter information sufficiently answers the medical issue 
in this case, which involved whether there was a nexus 
between military service and a post-service diagnosis of 
Hodgkin's disease.  See 38 C.F.R. § 3.159(c)(4)(B).  

The Board is not aware of the existence of any additional 
relevant evidence which has not been obtained, and therefore, 
no further assistance to the veteran with the development of 
evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. 
§ 3.159(d); see Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  Because the veteran has received adequate notice 
under the VCAA no prejudice results in proceeding with the 
issuance of a final decision in this case.  Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).

As such, VA satisfied its duties to the veteran given the 
circumstances of this case.  

Analysis

A review of the record shows that service connection for 
Hodgkin's disease is not warranted.  

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. § 1110.

Service connection for Hodgkin's disease may be granted if 
the disability becomes manifest to a compensable degree 
within one year following separation from active military 
service.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

A review of the veteran's medical records show that in May 
1995 the veteran complained of pain in the right groin for 
the past week, which had come on suddenly while lifting.  A 
physical examination found right inguinal hernia palpable, 
and the plan was light duty for two weeks; a general surgery 
consult appeared to find that the veteran did not have an 
operable problem.  In February 1995, the veteran complained 
of dizziness, chills, headache, and lower abdominal 
pain/cramps; the assessment was gastroenteritis probable 
viral.  A March 1995 Chronological Record of Medical Care 
concerning the veteran contained a comment of "good general 
health."  

In March 1996, the veteran complained of a bump under the 
left nipple of about one month duration.  The impression was 
epidermal inclusion cyst versus lipoma versus gynecomastia 
versus carcinoma.  An April 1996 surgical consultation 
revealed a 1.5 cm by 1.5 cm left gynecomastia..  

In September 1997 the veteran complained of right rib dull 
and constant pain, and indicated that he had had a 
skateboarding accident; physical examination revealed 
tenderness to palpation on right paraspinal T-12, L-1, and 
the assessment was muscle strain.  A couple of weeks later a 
follow-up indicated that the veteran had been given one week 
of light duty, but had gone to the rifle range and he still 
complained of pain (4/10).  Physical examination found 
tenderness to palpation on thorax, and the assessment was 
resolving contusion, continue naprosyn, and light duty for 
one week.  

A July 1998 Report of Medical Assessment indicated that the 
veteran had no questions or concerns about his health.  A 
July 1998 Report of Medical Examination, for the purpose of 
separation, rendered a normal clinical evaluation, and a 
Report of Medical History indicated no complaints including 
regarding tumor (growth, cyst, or cancer), or painful joints.  
The attending physician noted "no medical problems."  

Post-service, an April 2003 report from Seton Medical Center 
Department of Pathology rendered a final diagnosis of right 
supraclavicular lymph nodes biopsy, Hodgkin's lymphoma, 
nodular sclerosing type.  A May 2003 treatment note from 
Southwest Regional Cancer Center indicated that the veteran 
had complained of two month history of right neck adenopathy.  

The record also contains a July 2003 letter from Demetrius 
Loukas, M.D., of Southwest Regional Cancer Center, who stated 
that the veteran had been diagnosed as having stage IIA 
Hodgkin's disease, and that he was currently receiving 
chemotherapy with follow-up involved-field radiation therapy.  
The letter asked that VA consider the veteran's situation in 
relation to Desert Storm.  

On his October 2003 application for compensation, the veteran 
indicated that his disability began in April 2003, and he had 
been treated for Hodgkin's disease since May 2003 to the 
present.  

An October 2003 treatment note from Walker Cancer Center 
showed that the veteran was receiving radiation therapy at 
target tissues of chest lymph nodes.  An October 2003 
consultation report from Brownwood Regional Medical Center 
recited a history of present illness of the veteran having 
had presented in April 2003 with right neck adenopathy and 
subsequent biopsy had confirmed nodular sclerosing Hodgkin's 
disease.  The impression was IIA Hodgkin's post chemotherapy 
with an excellent clinical response.  

In his October 2004 notice of disagreement, the veteran 
contended that his Hodgkin's disease should be subject to 
service connection on presumptive basis because he may have 
been exposed to toxic agents during service in Southwest 
Asia.  On his April 2005 VA Form 9, the veteran stated that 
when he was diagnosed he was at the end stages of the 
disease, thus by reasonable doubt he may have had it in 
service.  

At this August 2004 hearing, the veteran testified that he 
had been at the Police Academy in 2003 and he had been forced 
to go to the doctor due to swollen lymph nodes.  

Thereafter, in November 2006, the Board referred the 
veteran's case for a medical expert opinion as to whether it 
was at least as likely as not that the veteran's Hodgkin's 
disease had its onset during service, and specifically 
whether the bump for which the veteran was seen in service 
was the initial manifestation of the disease.

As such, a medical expert reviewed the veteran's case.  The 
November 2006 report noted the veteran's contention that an 
in-service left nipple mass represented the first sign of 
Hodgkin's disease.  The examiner recited the information from 
the veteran's service medical records such that a left nipple 
mass was found in April 1996, including the fact that it had 
been found to represent gynecomastia (which was a nonspecific 
term for breast enlargement from any of numerous possible 
causes).  The report also noted that the record contained 
virtually no medical records in-between 1996 to 2003 to 
indicate whether the mass had persisted; it was not, however, 
mentioned in the records of clinicians treating the veteran's 
Hodgkin's disease in 2003.  

The report discussed that Hodgkin's disease is a form of 
lymphoma, that is, a form of malignancy arising in lymphatic 
tissue.  The examiner observed that while most lymphomas 
tended to be widespread at the time of diagnosis, Hodgkin's 
disease usually arose in a single lymph node, usually in the 
neck, and spread in a predictable pattern.  Uncommonly, 
Hodgkin's disease arose in organs other than the lymph nodes.  
While numerous cases of breast involvement with Hodgkin's 
disease had been reported, the situation usually involved the 
chest wall as well and was felt to be a represent extension 
of tumor from lymph nodes in the mediastinum.  The examiner 
stated that he found no cases in published medical literature 
of Hodgkin's disease arising in the nipple of the breast.  

The examiner also noted that seven years had elapsed between 
the presentation with a breast mass (in-service) and the 
diagnosis of Hodgkin's disease, and that the disease "does 
not regress once it develops but grows relentlessly 
stronger."  As such, it was "untenable that [the veteran's] 
problem was in abeyance for seven years before presenting 
with more advanced disease."  The examiner stated that it 
might have been of some interest to know what medical care 
the veteran's breast mass, if any, was undertaken in the 
interval.  

It was observed the veteran underwent thorough staging of his 
malignancy, and no mention was made of a breast mass, and nor 
was breast mass identified on his pretreatment PET scan.  
There was reasonable medical certainty that a malignant mass 
1.5 cm or larger in size would have be recorded by PET scan.  
The veteran's oncologolists had staged his disease IIA, such 
that the "A" referred to absence of fever, weight loss, or 
night sweats.  The examiner stated that breast involvement by 
Hodgkin's disease would have been considered stage IV.  

Thus, in summary, the veteran's allegation that his Hodgkin's 
disease began in 1996 as a left nipple mass was more likely 
than not false because that presentation was not found in the 
medical literature, the seven year interval between breast 
mass and diagnosis was most unlikely, and because there was 
no evidence of a malignant breast mass during the staging of 
his Hodgkin's disease.  

Because the Board may not rely on its own unsubstantiated 
medical conclusions, Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991), it must rely on an informed medical opinion in 
order to adjudicate a claim.  

Given the preceding expert opinion, it is determined that the 
veteran's Hodgkin's disease had not manifested in, or was 
otherwise incurred during military service.  Particularly, 
the opinion is appropriately relied upon because it shows 
that the examiner reviewed the veteran's claims file (with 
specific references to information in service medical records 
and post-service treatment) prior to reaching a conclusion.  
Also, the examiner offered a rationale in support thereof 
such that the opinion was based upon medical literature and 
the progress and stage of the veteran's disease in relation 
to when he served and when he was diagnosed with the disease.   
See Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) 
(holding that an assessment of the probative value of a 
medical opinion should based upon, in part, the physician's 
knowledge and skill in analyzing the data, and the medical 
opinion that the physician reaches.)  Because the record does 
not contain equally probative and competent medical evidence 
to the contrary, the November 2006 opinion is relied upon to 
find that direct service connection is not warranted.

Additionally, presumptive service connection is not 
warranted.  A review of the record shows that in early 2003 
the veteran had experienced about two months of neck 
adenopathy during job training, which precipitated his visit 
for a medical check-up.  At this time, the veteran was 
diagnosed as having Hodgkin's disease.  The veteran and his 
representative have not pointed to any outstanding relevant 
evidence that could be obtained to show characteristic 
manifestations of Hodgkin's disease to the required degree 
within one year of service (or any manifestations were 
followed without unreasonable time lapse by definite 
diagnosis).  See 38 C.F.R. § 3.307(c).  Likewise, the record 
does not even show that Hodgkin's disease was shown to exist 
within a short time following the applicable presumptive 
period such that the case should be further developed to 
determine whether there was symptomatology which in 
retrospect might have been identified and evaluated as 
manifestations of Hodgkin's disease to the required 10-
percent degree.  Id.  It is noted that after the veteran's 
breast mass had been assessed in service, his separation 
examination showed no abnormality related thereto, and the 
veteran had not complained at separation of such a problem.  
For all of the foregoing reasons, a preponderance of the 
evidence is against a claim of service connection on a 
presumptive basis.

It is further noted that the veteran's representative has 
argued that the medical expert failed to consider in-service 
complaints related to groin and abdominal pain.  The 
representative recollected that during the veteran's November 
2006 hearing various symptoms of Hodgkin's disease as 
endorsed by the National Institutes of Health (NIH)  had been 
mentioned, like painful swelling of the lymph nodes of the 
neck, armpits, groin area, fatigue, fever, chills, night 
sweats, weight loss, loss of appetite, and generalized 
itching.  The representative stated that some of these 
symptoms were locatable in the veteran's military records.  

As indicated above, however, it appears that at one point in 
service the veteran had suffered a rib contusion after a 
skateboarding accident, and a sharp pain after lifting, and 
both complaints of pain resolved.  Pointedly, the veteran's 
separation examination was clinically normal, and the veteran 
indicated that he had not had joint pains, or for that 
matter, skin diseases or loss of weight.  The attending 
physician noted "no medical problems."  Moreover, a rib 
contusion and pain from lifting had not warranted further 
medical exploration beyond immediate remediative treatment.  
Treatment notes reflected that rib and abdominal pain had 
been caused by physical injuries, rather than a reference to 
a larger inclusive diagnosis like Hodgkin's disease.  
Moreover, the medical expert noted that the disease grows 
progressively stronger.  Any pains noted in service would not 
have gone into abeyance.  

Finally, it is noted that in the November 2006 VA medical 
opinion report, on the second page, the examiner referred to 
the initial staging of the veteran's malignancy in "1993."  
It is apparent that the examiner meant "2003" given that 
the medical evidence shows the veteran's assessment of and 
treatment for Hodgkin's commenced in 2003.  As such, the 
reference to "1993" is merely a clerical error when the 
report is read as whole in relation to the evidence in the 
claims file, and the import of the opinion, i.e., that there 
was no nexus between post-service Hodgkin's and active duty, 
does not change due to this error.  


ORDER


Service connection for Hodgkin's disease is denied.  


____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


